—In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Berler, J.), entered January 2, 1997, which, upon a jury verdict in favor of the defendants Good Samaritan Hospital, William A. Maiorino, and Pallotta-Maiorino-Schwartz, P. C., dismissed the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the trial court did not err in precluding them from attempting to elicit information from a defense witness regarding the content of medical texts, since what was sought to be adduced would have been improper hearsay (see, Winant v Carras, 208 AD2d 618, 619; see also, Prince, Richardson on Evidence § 7-313 [Farrell 11th ed]).
*756Upon our review of the record and the matters highlighted by the plaintiffs, we conclude that the plaintiffs were not denied a fair trial (see, e.g., Rohring v City of Niagara Falls, 192 AD2d 228, 230-231, affd 84 NY2d 60; compare, Di Michel v South Buffalo Ry. Co., 80 NY2d 184, 198-200, cert denied sub nom. Poole v Consolidated Rail Corp., 510 US 816; Clarke v New York City Tr. Auth., 174 AD2d 268). To the extent that the plaintiffs’ remaining contention has merit, we find the alleged error to be harmless. Ritter, J. P., Goldstein, McGinity and Luciano, JJ., concur.